Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted April 18, 2022, were received.
Amended claims 1-10, 13-15, 17, 18, 24 and 25, filed April 18, 2022, are pending and have been fully considered.  Claims 11, 12, 16 and 19-23 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-10, 13-15, 17, 18, 24 and 25 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method comprising: pyrolyzing a biomass in a pyrolysis reactor to produce a pyrolysis oil; a first upgrading of the pyrolysis oil in a fluidized bed to yield a first upgraded pyrolysis oil; recycling at least a portion of the first upgraded pyrolysis oil; mixing the portion of the first upgraded pyrolysis oil with a petroleum-derived oil to form a mixture; separating from the mixture a light phase from a heavy phase; and a second upgrading of at least one of the light phase or the first upgraded pyrolysis oil in the fluidized bed reactor to form a second upgraded pyrolysis oil, wherein: the light phase has a first concentration comprising less than about 7 wt% oxygenates; and the pyrolysis oil is in at least one of a liquid phase or a vapor phase. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771